Citation Nr: 0112883	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran was denied 
service connection for a right knee disability.


FINDING OF FACT

There is no medical evidence of a currently diagnosed right 
knee disorder that is related to military service.


CONCLUSION OF LAW

A right knee disorder was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 1991), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim and eliminates the requirement 
that a claim be well-grounded.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was afforded a VA examination of his right 
knee in May 1998, and he was provided adequate notice in both 
the August 1998 rating action and the June 2000 statement of 
the case as to the evidence needed to substantiate his claim.  
There is no indication that there are records outstanding 
that are pertinent to this appeal. 

The veteran alleges that he injured his right knee during 
service.  Service medical records reflect that in April 1952, 
the veteran was admitted to a service department hospital for 
treatment of an acute episode of rheumatic fever, first 
diagnosed 7 years before the veteran entered military 
service.  The veteran complained of pain, swelling and 
redness in the right knee.  He remained hospitalized for 
about 8 weeks, and subsequently discharges to duty.  In 
September 1952, he was hospitalized for 10 days for treatment 
of bronchitis.  He complained that the right knee still 
swelled occasionally.  Objective evaluation of the joints 
revealed no abnormalities.  The separation physical 
examination was silent for right knee pathology.  

Private medical records dated in the 1990's have been 
associated with the claims file.  In essence, the veteran has 
diabetes mellitus, arteriosclerotic heart disease with 
bypass, and chronic bronchitis.  In April 1996, he was found 
to have arteriosclerotic peripheral vascular disease of the 
lower extremities.  

The veteran underwent a VA medical examination in May 1998.  
He complained of knee pain and swelling when he spent a lot 
of time on his feet.  He gave a history of a knee injury in 
service while traversing an obstacle course.  He had never 
had surgery on the knee.  On objective examination, there was 
a normal gait, no effusion, full range of motion of the right 
knee, no crepitus, and no ligamentous laxity.  Varicose veins 
of the lower extremities were noted.  X-ray studies were 
normal.  The diagnosis was: normal right knee.

There is no current diagnosis of a right knee disability.  
Both the recent VA medical examination and X-ray study were 
negative for degenerative disease or other abnormalities.  
Thus, it is only the veteran's subjective statements of pain 
that provide a basis for a right knee disability.  However, 
the veteran is not competent to provide a medical diagnosis 
as required in the instant case.  While the veteran may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, as the objective medical evidence of record 
reflects no diagnosed right knee disorder that is related to 
service, the claim must be denied.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 


